Case 1:21-cv-00149-DCJ-JPM Document 14 Filed 03/08/21 Page 1 of 1 PageID #: 119




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

CARLOS ANYONA RANGONDI                   CIVIL DOCKET NO. 1:21-CV-00149-P
#A213-240-362, Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

CHAD WOLF,                              MAGISTRATE JUDGE JOSEPH H.L.
Defendant                               PEREZ-MONTES

                                  JUDGMENT

        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 12], and after a de novo review of the record,

 including the Objection [ECF No. 13] filed by Petitioner, having determined that the

 Magistrate Judge’s findings and recommendation are correct under the applicable

 law;

        IT IS HEREBY ORDERED that Petitioner’s Motion for Temporary Restraining

 Order [ECF No. 3] is DENIED.

        THUS, DONE AND SIGNED in Chambers on this 8th day of March 2021.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
